Title: From Thomas Jefferson to William Carmichael, 26 July 1789
From: Jefferson, Thomas
To: Carmichael, William



Dear Sir
Paris July 26. 1789.

The bearer hereof Mr. Benjamin Huger, a young gentleman of South Carolina, proposing to see Madrid in the course of a tour he is about to make, I take the liberty of recommending him to you. He is of one of the most distinguished families of South Carolina, and has been some years in Europe to compleat an education which he had begun in Virginia in my neighborhood. This gave me occasion to know him when young and to form from his dispositions then, those hopes which his opportunities and assiduties since must have realized. A previous assurance of his worth and distinction will be a title the more to those services which you render so willingly to every American who visits your residence and while I put him into so good hands, I am gratified with the occasion of repeating to you those assurances of the respect and esteem with which I have the honor to be Dear Sir Your most obedient & most humble servant,

Th: Jefferson

 